                          Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 1 of 27


     Exhibit 19

    United States District Court, District of Maryland
    Carrasco v. M&T Bank
    Case No.: 1:21-cv-00532




      Summary
      ▪ Complaint Filed with CFPB and Responses from M&T Bank




Official Evidence Filed by Plaintiff – Original copies are available for inspection upon request during trial or other pre-trial conferences.
01210304                                                       56789 ÿ 9
                   Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 2 of 27
   !"#ÿ%&ÿ%'#ÿ()%*&(+*,#ÿ*-.)/%0ÿ&1ÿ%'#ÿ/&2&()3*2"0ÿ45678!9:;<=ÿ*%ÿ-)>ÿ%)?#ÿ"0ÿ@&(A#2ÿ%')(ÿ"0")@ÿ%&
                                          )(0+#2ÿ>&"2ÿ/)@@B
   C#ÿ)2#ÿ0%*@@ÿ.2&/#00*(Aÿ/&-.@)*(%0ÿ)(,ÿ>&"ÿ/)(ÿ/'#/?ÿ%'#ÿ0%)%"0ÿ&1ÿ)(ÿ#D*0%*(Aÿ/&-.@)*(%ÿ&(@*(#B

                                          ÿ4'%%.0QRR+++B/&(0"-#21*()(/#BA&3R<
   S T@@ÿ/&-.@)*(%0ÿ4B<

   E:F:E;9G;;H;IJ
   KLMNOP
   ` X"Y-*%%#,
           NUVUWN
           X"Y-*%%#,ÿ%&ÿ%'#ÿ5Z[\ÿ&(ÿ:RE;REFE:
           ]^MPWKU
           52#,*%ÿ2#.&2%*(A=ÿ/2#,*%ÿ2#.)*2ÿ0#23*/#0=ÿ&2ÿ&%'#2ÿ.#20&()@ÿ/&(0"-#2ÿ2#.&2%0
           _NNWO
           8(/&22#/%ÿ*(1&2-)%*&(ÿ&(ÿ>&"2ÿ2#.&2%
           abÿdbebfgbhÿijkdÿejlmnofpqrÿstopuÿijkr
           C#ÿ+*@@ÿ2#3*#+ÿ>&"2ÿ/&-.@)*(%Bÿ!#.#(,*(Aÿ&(ÿ+')%ÿ+#ÿ1*(,=ÿ+#ÿ+*@@ÿ%>.*/)@@>Q
              X#(,ÿ>&"2ÿ/&-.@)*(%ÿ%&ÿ%'#ÿ/&-.)(>ÿ1&2ÿ)ÿ2#0.&(0#vÿ&2
              X#(,ÿ>&"2ÿ/&-.@)*(%ÿ%&ÿ)(&%'#2ÿ0%)%#ÿ&2ÿ1#,#2)@ÿ)A#(/>=ÿ&2ÿ'#@.ÿ>&"ÿA#%ÿ*(ÿ%&"/'ÿ+*%'
              >&"2ÿ0%)%#ÿ&2ÿ@&/)@ÿ/&(0"-#2ÿ.2&%#/%*&(ÿ&11*/#vÿ&2
              w#%ÿ>&"ÿ?(&+ÿ*1ÿ+#ÿ(##,ÿ-&2#ÿ*(1&2-)%*&(ÿ%&ÿ/&(%*("#ÿ&"2ÿ+&2?B

           xMW^ÿKMz]LV_{U
           8(ÿT"A"0%ÿ&1ÿEFEF=ÿ8ÿ&.#(#,ÿ)ÿ2#3&@3*(Aÿ@*(#ÿ&1ÿ/2#,*%ÿ+*%'ÿ|}~ÿ\)(?ÿ)%ÿ)ÿ@&/)@ÿY2)(/'ÿ&11*/#
           @&/)%*&(ÿ*(ÿ\)@%*-&2#=ÿ|)2>@)(,Bÿ8ÿ.2&3*,#,ÿ)@@ÿ2#"*0*%#ÿ/&(%)/%ÿ*(1&2-)%*&(ÿ%&ÿ%'#ÿ|}~ÿ\)(?
           #-.@&>##Bÿ~'#ÿ|}~ÿ-.@&>##ÿ+)0ÿ!2#+ÿX&@0%*/#Bÿ~'#ÿ)//&"(%ÿ+)0ÿ&11*/*)@@>ÿ)/%*3)%#,ÿ&(
           T"A"0%ÿH=ÿEFEFBÿ~'#ÿ/2#,*%ÿ/)2,ÿ+)0ÿ0"Y#/%ÿ%&ÿ)ÿ:Eÿ-&(%'ÿ.2&-&%*&()@ÿ&11#2ÿ+'*/'ÿ&11#2#,
           FÿT[ÿ1&2ÿ%'#ÿ:Eÿ-&(%'ÿ.#2*&,ÿ1&@@&+*(Aÿ)//&"(%ÿ)/%*3)%*&(ÿ,)%#Bÿ8ÿ#D/')(A#,ÿ#-)*@0ÿ+*%'
 81186 96 7 616 7116789  9333333330 5                                      412
01210304                                                       56789 ÿ 9
           !"#$ÿ&'()*+,#ÿ-./ÿ"#01#)*#/ÿ,"#/+*ÿ/',12#.*-*+'.ÿ3'"ÿ*4#ÿ,"#/+*ÿ,-"/ÿ-./ÿ4#ÿ"#)5'./#/
                  Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 3 of 27

           )-6+.7ÿ*4-*ÿ.'ÿ)1,4ÿ,"#/+*ÿ/',12#.*-*+'.ÿ#8+)*#/ÿ-./ÿ4#ÿ)-+/ÿ*4-*ÿ9:;ÿ<-.=ÿ/+/ÿ.'*ÿ4->#
           -.6ÿ/',12#.*-*+'.ÿ*4-*ÿ$'1(/ÿ-(('$ÿ2#ÿ*'ÿ1./#")*-./ÿ*4#ÿ*#"2)ÿ'3ÿ*4#ÿ,"#/+*ÿ,-"/?ÿ@
           '5#.#/ÿ*4#ÿ,"#/+*ÿ,-"/ÿ*'ÿ"#3+.-.,#ÿ-ÿ,"#/+*ÿ(+.#ÿ@ÿ4-/ÿ$+*4ÿ9:;ÿ<-.=ÿ$+*4ÿ5"+.,+5-(
           '1*)*-./+.7ÿ'3ÿ-55"'8+2-*#(6ÿABCBDD?ÿ;41)Cÿ9:;ÿ<-.=ÿ+.+*+-*#/ÿ-ÿ*"-.)3#"ÿE-(-.,#ÿ*'ÿ"#5-6
           'E(+7-*+'.)ÿ*'ÿ*4#ÿ#8+)*+.7ÿ,"#/+*'"Cÿ<-.=ÿ'3ÿF2#"+,-Cÿ+.ÿ-.ÿ-2'1.*ÿ#01-(ÿ*'ÿABCBDD?ÿ;4+)
           *"-.)-,*+'.ÿ$-)ÿ,'25(#*#/ÿ'.ÿGÿF171)*ÿBDBD?ÿ;4#ÿ(+.#ÿ'3ÿ,"#/+*ÿ$-)ÿ-/>#"*+)#/ÿ-)ÿ4->+.7ÿ.'
           2+.+212ÿ5-62#.*)ÿ$+*4+.ÿ*4#ÿ3+")*ÿHBÿ2'.*4)ÿ+.ÿ-//+*+'.ÿ*'ÿDIÿFJKÿ$+*4'1*ÿ(+2+*-*+'.
           /1"+.7ÿ*4#ÿ-3'"#2#.*+'.#/ÿHBL2'.*4ÿ5#"+'/ÿ$4+,4ÿ$-)ÿ)(-*#/ÿ*'ÿE#7+.ÿ)*-"*+.7ÿ+.ÿF171)*
           BDBDÿ-./ÿ#8*#./+.7ÿ*'ÿ*4#ÿE+((+.7ÿ5#"+'/ÿ#./+.7ÿ+.ÿM1(6ÿBDBH?ÿ@ÿ4-/ÿ"#(',-*#/ÿ*'ÿ26ÿ5-"#.*N)
           /'2+,+(#ÿE#7+..+.7ÿ+.ÿ&#5*#2E#"ÿBDBDÿ-./ÿ*41)ÿ$-)ÿ.'*ÿ-*ÿ26ÿ-5-"*2#.*ÿ$4+,4ÿ$-)ÿ*4#
           -//"#))ÿ5"'>+/#/ÿ*'ÿ9:;ÿ3'"ÿ546)+,-(ÿ,"#/+*ÿ)*-*#2#.*ÿ/#(+>#"6?ÿO#>#"*4#(#))Cÿ*4#ÿ546)+,-(
           )*-*#2#.*)ÿ$#"#ÿ/#(+>#"#/ÿ*'ÿ26ÿ-5-"*2#.*ÿ(',-*#/ÿ-*ÿHDDÿP-)*ÿK#/$''/ÿ&*"##*Cÿ<-(*+2'"#C
           9-"6(-./ÿBHBDBÿ#-,4ÿ2'.*4ÿ15ÿ*'ÿ!#,#2E#"ÿBDBD?ÿ@.ÿ*4#ÿ3+")*ÿ$##=ÿ'3ÿ!#,#2E#"ÿBDBDCÿ@
           >+)+*#/ÿ26ÿ-5-"*2#.*ÿ*'ÿ,4#,=ÿ26ÿ2-+(ÿ-./ÿ@ÿ3'1./ÿ.12#"'1)ÿ)*-*#2#.*)ÿ-./ÿ(#**#")ÿ3"'2
           9:;ÿ<-.=ÿ"#7-"/+.7ÿ*4#ÿ(+.#ÿ'3ÿ,"#/+*ÿ$4+,4ÿ@ÿ4-/ÿ'5#.#/ÿ+.ÿF171)*ÿBDBD?ÿ;4#ÿ(#**#")ÿ$#"#
           4')*+(#ÿ+.ÿ.-*1"#Cÿ-./ÿ+ÿ"#,#+>#/ÿQÿ(#**#")ÿE#*$##.ÿ&#5*#2E#"ÿBDBDÿ*'ÿ!#,#2E#"ÿBDBD
           $4+,4ÿ)*-*#/ÿ*4-*ÿ+ÿ$-)ÿ/#(+.01#.*ÿ-./ÿ*4-*ÿ*4#6ÿ$#"#ÿ7'+.7ÿ*'ÿ,(')#ÿ*4#ÿ-,,'1.*?ÿ@ÿ$-)ÿ-()'
           ,4-"7#/ÿ(-*#ÿ3##)ÿ+.ÿ-//+*+'.ÿ*'ÿ-ÿE-(-.,#ÿ*"-.)3#"ÿ3##ÿ$4+,4ÿ+ÿE#(+#>#ÿ*'ÿE#ÿ#8,#))+>#?ÿ;$'
           '3ÿ*4#ÿ(-*#ÿ3##)ÿ$#"#ÿ"#),+./#/ÿ15'.ÿ"#01#)*ÿ-./ÿ,"#/+*#/ÿ-7-+.)*ÿ*4#ÿ5"+.,+5-(ÿE-(-.,#ÿ'3
           *4#ÿ,"#/+*ÿ'E(+7-*+'.?ÿR5'.ÿ"#-/+.7ÿ*4#ÿQÿ(#**#")Cÿ+ÿ,-((#/ÿ9:;ÿ-*ÿ*4#ÿ.12E#"ÿ(+)*#/ÿ'.ÿ*4#
           (#**#")ÿ-./ÿ)1E2+**#/ÿ-ÿ,4#,=ÿE6ÿ54'.#ÿ3'"ÿABGHÿ$4+,4ÿ$-)ÿ*4#ÿ-2'1.*ÿ,1""#.*(6ÿ/1#?ÿ@
           )1E2+**#/ÿ-ÿ/+)51*#ÿ$+*4ÿ9:;ÿ<-.=ÿ-./ÿ"#,#+>#/ÿ-.ÿ#2-+(ÿ,'.3+"2-*+'.ÿ*4-*ÿ*4#ÿ/+)51*#ÿ$-)
           1./#"ÿ+.>#)*+7-*+'.ÿ'.ÿ!#,#2E#"ÿGHCÿBDBD?ÿ@ÿ-()'ÿ)1E2+**#/ÿ'.(+.#ÿ/+)51*#)ÿ$+*4ÿP85#"+-.C
           P01+3-8ÿ-./ÿ;"-.)1.+'.ÿ+.ÿ!#,#2E#"ÿBDBDÿ-)ÿ26ÿ,"#/+*ÿ)*-*#2#.*)ÿ+.,(1/#/ÿ/#"'7-*'"6
           +.3'"2-*+'.ÿ"#7-"/+.7ÿ26ÿ,"#/+*ÿ5"'3+(#ÿ/1#ÿ*'ÿ+.3'"2-*+'.ÿ)1E2+**#/ÿE6ÿ9:;ÿ<-.=?ÿ96
           ,"#/+*ÿ"#5'"*ÿ)*-*#/ÿ*4-*ÿ9:;ÿ4-/ÿ,(')#/ÿ26ÿ-,,'1.*ÿ-./ÿ*4-*ÿ+ÿ.#>#"ÿ"#5-+/ÿ*4#ÿ/#E*ÿ*4-*
           $-)ÿ/1#Cÿ$4+,4ÿ+)ÿ+.,'""#,*ÿ-)ÿ+ÿ/+/ÿ5-6ÿ*4#ÿE-(-.,#ÿ'3ÿ*4#ÿ-,,'1.*ÿ'.,#ÿ+ÿ$-)ÿ-$-"#ÿ*4-*
           9:;ÿ$-)ÿ/#2-./+.7ÿ2+.+212ÿ5-62#.*)ÿ-./ÿ26ÿ-,,'1.*ÿ$-)ÿ.#>#"ÿ,(')#/ÿE6ÿ9:;ÿ<-.=
           -./ÿ"#2-+.)ÿ'5#.?ÿ@ÿ,1""#.*(6ÿ4->#ÿ->-+(-E+(+*6ÿ1./#"ÿ*4#ÿ(+.#ÿ'3ÿ,"#/+*ÿ+.ÿ#8,#))ÿ'3ÿAHCDDD
           $+*4ÿ-((ÿ5-62#.*)ÿ,'25(#*#/?ÿO#>#"*4#(#))Cÿ26ÿ/+)51*#)ÿ$+*4ÿ-((ÿ*4"##ÿ,"#/+*ÿ"#5'"*+.7
           -7#.,+#)ÿ$#"#ÿ/##2#/ÿ"#)'(>#/ÿ$+*4ÿ.'ÿ,4-.7#)ÿ*'ÿ*4#ÿ+.3'"2-*+'.ÿ'.ÿ*4#ÿ,"#/+*ÿ"#5'"*?
           ;4#ÿ,"#/+*ÿ"#5'"*)ÿ)*+((ÿ)4'$ÿ*4#ÿ-,,'1.*ÿ-)ÿE#+.7ÿ,(')#/ÿ-*ÿ*4#ÿ"#01#)*ÿ'3ÿ*4#ÿ,"#/+*'"ÿ-./
           *4#ÿ+.,'""#,*ÿ+.3'"2-*+'.ÿ4-)ÿ)#>#"#(6ÿ-33#,*#/ÿ26ÿ,"#/+*ÿ),'"#?ÿF*ÿ.'ÿ*+2#ÿ/+/ÿ9:;ÿ2-=#ÿ-
           ,'22#",+-((6ÿ"#-)'.-E(#ÿ#33'"*ÿ*'ÿ,'.*-,*ÿ2#ÿ"#7-"/+.7ÿ'>#"/1#ÿ5-62#.*)ÿ'.ÿ*4#
           K#>'(>+.7ÿS+.#ÿ'3ÿT"#/+*Cÿ.'*$+*4)*-./+.7ÿ*4#ÿ546)+,-(ÿ)*-*#2#.*)ÿ/#(+>#"#/ÿ*'ÿ26
           -5-"*2#.*ÿ-//"#))ÿ$4+,4ÿ"#5"#)#.*)ÿ'.(6ÿ'.#ÿUHVÿ'3ÿ*4#ÿ>-"+'1)ÿ2#*4'/)ÿ'3ÿ,'.*-,*ÿ@ÿ4-/
           5"'>+/#/ÿ+.ÿ7''/ÿ3-+*4ÿ*'ÿ9:;ÿ<-.=?ÿF*ÿ*4#ÿ*+2#ÿ'3ÿ'5#.+.7ÿ*4#ÿ,"#/+*ÿ-,,'1.*ÿ$+*4ÿ9:;
           <-.=ÿ+.ÿM1(6ÿBDBDCÿ@ÿ5"'>+/#/ÿ*4#ÿ3'(('$+.7ÿ+.3'"2-*+'.ÿ*'ÿ*4#ÿ"#(-*+'.)4+5ÿ2-.-7#"ÿ-*ÿ*4#
           E"-.,4ÿ'33+,#ÿ(',-*#/ÿ-*ÿHÿS+74*ÿ&*"##*Cÿ<-(*+2'"#Cÿ9-"6(-./ÿBHBDBWÿH?ÿT#((ÿJ4'.#ÿO12E#"W
           XHDLQYQLZXGBÿB?ÿP2-+(ÿF//"#))WÿE',-""-),'XZ[72-+(?,'2ÿG?ÿJ"+2-"6ÿ\'2#ÿF//"#))WÿHDD
           P-)*ÿK#/$''/ÿ&*"##*CÿF5-"*2#.*ÿBDHGCÿ<-(*+2'"#Cÿ9-"6(-./ÿBHBDBÿX?ÿF(*#".-*#ÿJ46)+,-(
           F//"#))WÿGGXÿ;#".$+.7ÿ!"+>#CÿF".'(/Cÿ9-"6(-./ÿBHDHBÿ@ÿ4->#ÿ/+7+*-(ÿ#>+/#.,#ÿ'3
           ,'""#)5'./#.,#ÿE#*$##.ÿ26)#(3ÿ-./ÿ*4#ÿ"#(-*+'.)4+5ÿE-.=#"Cÿ$4')#ÿ.-2#ÿ+)ÿ!"#$ÿ&'()*+,#C
 81186 96 7 616 7116789  9333333330 5                                     012
01210304                                                       56789 ÿ 9
           "#$%#ÿ"'(ÿ%)*+,%-.+ÿ/$'ÿ-#.ÿ.0'$1ÿ'++2.((ÿ1$(-.+ÿ'3)/.4ÿ5*%1,+.+ÿ'(ÿ'*ÿ.6#$3$-ÿ-)ÿ-#$(
                  Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 4 of 27

           (-'-.0.*-ÿ$(ÿ.0'$1ÿ%)22.(7)*+.*%.ÿ3.-"..*ÿ0.ÿ'*+ÿ82."ÿ9)1(-$%.:ÿ-#.ÿ2.1'-$)*(#$7ÿ3'*;.2
           '-ÿ<=>ÿ?'*;ÿ"#)ÿ"'(ÿ2.(7)*($31.ÿ@)2ÿ)7.*$*Aÿ-#.ÿ*."ÿ'%%),*-ÿ@)2ÿ0.ÿ$*ÿB,A,(-ÿCDCD:
           "#$%#ÿ$(ÿ%1.'2ÿ./$+.*%.ÿ-#'-ÿ0Eÿ.0'$1ÿ'++2.((ÿ"'(ÿ2.'+$1Eÿ'/'$1'31.:ÿ-#.2.@)2.ÿ$@ÿ0Eÿ'%%),*-
           "'(ÿ)/.2+,.ÿ)2ÿ*..+.+ÿ,2A.*-ÿ'--.*-$)*:ÿ$-ÿ"),1+ÿ#'/.ÿ3..*ÿ.'(Eÿ-)ÿ%)*-'%-ÿ0.ÿ/$'ÿ.0'$14ÿ5
           '1()ÿ#'/.ÿ7#)*.ÿ2.%)2+(ÿ)@ÿ%'11(ÿ"$-#ÿ82."ÿ9)1(-$%.ÿ"#$%#ÿ$(ÿ./$+.*%.ÿ-#'-ÿ0Eÿ%.11ÿ7#)*.
           "'(ÿ'1()ÿ2.'+$1Eÿ'/'$1'31.ÿ'*+ÿ72)/$+.+ÿ$*ÿA))+ÿ@'$-#ÿ,7)*ÿ'%%),*-ÿ)7.*$*A4ÿ8.(7$-.ÿ'11ÿ)@
           -#$(:ÿ<=>ÿ?'*;ÿ(,30$--.+ÿ$*@)20'-$)*ÿ-)ÿ'11ÿFÿ0'G)2ÿ%2.+$-ÿ2.7)2-$*Aÿ'A.*%$.(ÿ0';$*Aÿ'ÿ@'1(.
           '11.A'-$)*ÿ-#'-ÿ5ÿ"'(ÿ+.1$*H,.*-ÿ'*+ÿ#'+ÿ*)-ÿ0'+.ÿ0$*$0,0ÿ7'E0.*-(ÿ)*ÿ-#.ÿ2./)1/$*Aÿ1$*.
           )@ÿ%2.+$-ÿ)7.*.+ÿ$*ÿB,A,(-ÿCDCD4ÿÿÿ>#.2.ÿ'2.ÿ-")ÿ72$*%$7'1ÿ2.'()*(ÿ5ÿ3.1$./.ÿ-#.(.
           '11.A'-$)*(ÿ'2.ÿ@'1(.ÿ'*+ÿ$*ÿ3'+ÿ@'$-#IÿJ4ÿ<=>ÿ?'*;ÿ+$+ÿ*)-ÿ0';.ÿ%1.'2ÿ-)ÿ0.ÿ'-ÿ-$0.ÿ)@
           )7.*$*Aÿ-#.ÿ%2.+$-ÿ%'2+ÿ-#'-ÿ-#.ÿ'%%),*-ÿ"),1+ÿ3.ÿ(,3G.%-ÿ-)ÿ0$*$0,0ÿ0)*-#1Eÿ7'E0.*-(
           )@ÿ72$*%$7'1ÿ+,2$*Aÿ-#.ÿ$*-2)+,%-)2EÿJCÿ0)*-#ÿ7.2$)+4ÿC4ÿ<=>ÿ?'*;ÿ+$+ÿ*)-ÿ-';.ÿ'*Eÿ'%-$)*(
           )2ÿ0';.ÿ'ÿ%)00.2%$'11Eÿ2.'()*'31.ÿ.@@)2-ÿ-)ÿ%)*-'%-ÿ0.ÿ/$'ÿ%.11ÿ7#)*.:ÿ'1-.2*'-.ÿ#)0.
           '++2.((:ÿ)2ÿ.0'$1:ÿ'11ÿ)@ÿ"#$%#ÿ".2.ÿ2.'+$1Eÿ'/'$1'31.ÿ'*+ÿ"),1+ÿ#'/.ÿ2.(,1-.+ÿ$*ÿH,$%;
           2.(7)*(.(ÿ@2)0ÿ0.4ÿK)"./.2:ÿ<=>ÿ?'*;ÿ)*1Eÿ2.1$.+ÿ)*ÿ7#E($%'1ÿ0'$1ÿ+.1$/.2Eÿ-)ÿ0Eÿ72$0'2E
           '++2.((ÿ"#$%#ÿ5ÿ"'(ÿ*)-ÿ(-'E$*Aÿ'-ÿ+,2$*Aÿ-#.ÿ'@)2.0.*-$)*.+ÿ-#2..ÿ0)*-#ÿ7.2$)+ÿ"#.2.
           L.*+.2ÿ#'+ÿ'%%,(.+ÿ0.ÿ)@ÿ+.@',1-$*Aÿ)*ÿ-#.ÿ%2.+$-ÿ)31$A'-$)*(4
           MNNMOPQRSNT
           9.1.%-.+ÿU0'$1(ÿ"$-#ÿV@@$%.ÿ)@ÿW2.($+.*-47+@ÿXJYY4FÿZ?[
           <>?ÿW.2()*'1ÿ\2.+$-ÿ9-'-.0.*-ÿ]ÿ?2E%.ÿ\'22'(%)47+@ÿX^_4^ÿZ?[
           `$."ÿB%%),*-ÿ8.-'$1(ÿaÿ<>?ÿJCFDCDCD47+@ÿXCDJ4FÿZ?[
           82."ÿ9)1(-$%.ÿ]ÿb0'$1ÿ]ÿW'Eÿ9-'-.0.*-(47+@ÿXJ^DÿZ?[
           <>?ÿV@@$%.ÿ)@ÿW2.($+.*-ÿU0'$1ÿXJC4FJ4CDCD[47+@ÿXJJJ4cÿZ?[
           UH,$@'6ÿB**,'1ÿ\2.+$-ÿd.7)2-ÿ]ÿ<>?ÿ9.%-$)*47+@ÿX_De4fÿZ?[
           <>?ÿL.--.2ÿgCÿXJ_ÿ9.7-ÿCDCD[47+@ÿXF_FÿZ?[
           <=>3'*;ÿL.--.2ÿgJÿXfÿ9.7-ÿCDCD[47+@ÿXeeD4fÿZ?[
           >2'*(h*$)*ÿ\2.+$-ÿd.7)2-ÿ/C47+@ÿXcDc4FÿZ?[
           U67.2$'*ÿ]ÿB%%.((ÿE),2ÿ%2.+$-ÿ2.7)2-ÿJ4JD4CDCJ47+@ÿXfFe4JÿZ?[
           <>?ÿL.--.2gFÿXCeÿ9.7-ÿCDCD[47+@ÿXFYCÿZ?[
           `$."ÿ@,11ÿ%)071'$*-ÿi


   k 9.*-ÿ-)ÿ%)07'*E
           TNMNjT
 81186 96 7 616 7116789  9333333330 5                                     !12
01210304                                                       56789 ÿ 9
           "#$%ÿ%'ÿ(')*+$,ÿ'$ÿ-./0./1/-
                   Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 5 of 27



           2#34#ÿ5#$%ÿ,'67ÿ(')*8+9$%ÿ%'ÿ%:#ÿ(')*+$,;ÿ+$<ÿ=#ÿ=988ÿ8#%ÿ,'6ÿ>$'=ÿ=:#$ÿ%:#,ÿ7#5*'$<?
           @:#97ÿ7#5*'$5#ÿ5:'68<ÿ9$(86<#ÿ%:#ÿ5%#*5ÿ%:#,ÿ%''>;ÿ'7ÿ=988ÿ%+>#;ÿ%'ÿ+<<7#55ÿ,'67ÿ(')*8+9$%?
           A')*+$9#5ÿB#$#7+88,ÿ7#5*'$<ÿ9$ÿ-Cÿ<+,5?ÿD$ÿ5')#ÿ(+5#5;ÿ%:#ÿ(')*+$,ÿ=988ÿ8#%ÿ,'6ÿ>$'=
           %:#97ÿ7#5*'$5#ÿ95ÿ9$ÿ*7'B7#55ÿ+$<ÿ*7'49<#ÿ+ÿE9$+8ÿ7#5*'$5#ÿ9$ÿF1ÿ<+,5?


   S A')*+$,ÿ7#5*'$<#<
           GHIHJG
           A')*+$,ÿ7#5*'$<#<ÿ'$ÿ/.C./1/-
           KLGMNOGLÿHQML
           A8'5#<ÿ=9%:ÿ#R*8+$+%9'$
           TUVWXYZ[\ÿ^_\WUY\_
           `8#+5#ÿ5##ÿ+%%+(:#<?ÿ@:+$>ÿ,'6?
           IHHIabcLOHG
           d#5*'$5#ÿe#%%#7ÿfÿg7,(#ÿA+77+5('?*<EÿhC?/ÿigj

   S k##<l+(>ÿ*7'49<#<
           GHIHJG
           k##<l+(>ÿ*7'49<#<ÿ'$ÿ/.C./1/-
           mUnoÿp__qrXst
           HbLÿaNcMIOQuGÿKLGMNOGLÿIvvKLGGLvÿIwwÿNxÿcQÿyGGJLG
           z'
           IvvyHyNOIwÿaNccLOHG
           @:#ÿ(')*+$,ÿ<9<ÿ$'%ÿ+**7'*79+%#8,ÿ7#5*'$<ÿ%'ÿ+$,ÿ'Eÿ%:#ÿ5*#(9E9(ÿ9556#5ÿ7#E#7#$(#<ÿ9$ÿ),
           (')*8+9$%?
           yÿJOvLKGHIOvÿHbLÿaNcMIOQuGÿKLGMNOGLÿHNÿcQÿaNcMwIyOH
           z'
 81186 96 7 616 7116789  9333333330 5                                    !12
01210304                                                       56789 ÿ 9
           !""#$#%&!'ÿ)%**+&$,
                  Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 6 of 27

           -./ÿ1234567ÿ898ÿ62:ÿ;/<4268ÿ:2ÿ37ÿ1234=596:ÿ>9:.ÿ567ÿ?51:@5=ÿ96?2;35:926ÿ;/=/A56:ÿ:2ÿ:./
           9<<@/<ÿ961=@8/8ÿ96ÿ37ÿ1234=596:B
           $C+ÿ)%*D!&Eÿ"#"ÿFC!$ÿ$C+Eÿ,!#"ÿ$C+EÿF%G'"ÿ"%ÿF#$Cÿ*Eÿ)%*D'!#&$
           H2

           IJKLÿJKNNOPQÿPRST
           -./ÿ1234=596:ÿ4;21/<<ÿ9<ÿ1234=/:/ÿ568ÿ72@;ÿ1234=596:ÿ9<ÿ62>ÿ1=2</8B
           U/ÿ.5A/ÿ:5V/6ÿ:./ÿ?2==2>96Wÿ5889:9265=ÿ51:926<ÿ26ÿ72@;ÿ1234=596:X
               U/ÿ588/8ÿ72@;ÿ1234=596:ÿ:2ÿ:./ÿYZ[\]<ÿY26<@3/;ÿY234=596:ÿ^5:5_5</
                .̀::4Xaa>>>B126<@3/;?96561/BW2Aa85:5b;/</5;1.a126<@3/;b1234=596:<cB
               d2@;ÿ?//8_51Veÿ568ÿ?//8_51Vÿ?;23ÿ2:./;<eÿ./=4<ÿ@<ÿ@68/;<:568ÿ.2>ÿ1234569/<ÿ5;/
               588;/<<96Wÿ1261/;6<ÿ;59</8ÿ_7ÿ126<@3/;<ÿ96ÿ:./9;ÿ1234=596:<BÿU/ÿ>9==ÿ5=<2ÿ<.5;/ÿ72@;
               ?//8_51Vÿ>9:.ÿ:./ÿ1234567B
               U/ÿ.5A/ÿ5=<2ÿ<.5;/8ÿ72@;ÿ1234=596:ÿ>9:.ÿ:./ÿZ/8/;5=ÿ-;58/ÿY2339<<926eÿ>.91.ÿ>9==ÿ588
               72@;ÿ1234=596:ÿ:2ÿ9:<ÿ85:5_5</ÿ?2;ÿ<:5:/ÿ568ÿ?/8/;5=ÿ=5>ÿ/6?2;1/3/6:ÿ5W/619/<B
           U/ÿ544;/195:/ÿ72@;ÿ45;:91945:926ÿ96ÿ:./ÿ1234=596:ÿ4;21/<<ÿ568ÿ72@;ÿ?//8_51Vÿ26ÿ:./
           1234567]<ÿ;/<426</Bÿ\2:.ÿ5;/ÿ9342;:56:ÿ:2ÿ@<ÿ568ÿ126<@3/;<ÿ>.2ÿ357ÿ.5A/ÿ<939=5;ÿ9<<@/<
           568ÿ1261/;6<B


   f Y=2</8
           -./ÿYZ[\ÿ.5<ÿ1=2</8ÿ72@;ÿ1234=596:B




 81186 96 7 616 7116789  9333333330 5                                 12
01210304                                                       56789 ÿ 9
  HIIJKJLMHNÿKLLNPÿHMIÿQRPLSQTRP
                  Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 7 of 27

  U0$D*)ÿ0$V+0)(ÿ",Dÿ(>+0$(ÿ2B))V(WXX@@@Y>+,('G$0=*,",>$Y1+#X>+,('G$08)++?(X>0$D*)8
  0$V+0)(8",D8(>+0$(5




   Z[\]^_`ÿb_cÿdc^cefegc                                                     !"#$ÿ"ÿ&'$()*+,-ÿ./0$1',)"(-
                                                                             23445ÿ67789:;9
   hijÿklmnopoomm
   qrceÿrgÿste[ÿeuve[\eg_e

           ÿ<,ÿ+==*>*"?ÿ@$A(*)$ÿ+=ÿ)B$ÿC,*)$DÿE)")$(ÿF+#$0,G$,)




 81186 96 7 616 7116789  9333333330 5                                   212
Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 8 of 27




  M&TBank
  PO Box 2564, Buffalo, NY 14240
  Office of the President



  February 5, 2021

  Bryce Carrasco
  100 Redwood Street E
  Apartment 2013
  Baltimore, MD 21202

  Re: CFPB Complaint No. 210129-5993986

  Dear Mr. Carrasco:

  I am writing in response to your correspondence to M&T's Executive Offices and the
  Consumer Financial Protection Bureau (CFPB) regarding your M&T Visa Credit Card
  with Rewards ending -6414. Thank you for the opportunity to respond to your concerns.

  Here's what our records show.

     •   You applied fo r an M&T Visa Credit Card with Rewards at the Light and Redwood
         branch, located at 1 Light Street, Baltimore, MD 21202, and your credit card was
         opened on July 17, 2020.
     •   The enclosed M&T Bank Visa Credit Card Agreement would have been mailed to
         you with your credit card and stipulates under the section titled "Responsibility"
         that by applying for or using the M&T Visa Card, you accept, agree to, and are
         bound by the terms and conditions. You promise to do everything this Agreement
         requires of You, and You promise to pay all amounts due on Your Account. A
         signature was not required.
     •   As of the date of this letter, our records reflect the above address, and we do not
         have record of a request to update this information. As such, your monthly
         statements, which would have indicated a minimum payment was due, and
         collections notices, were and continue to be mailed to this address.
     •   Additionally, our Consumer Asset Management area contacted you on several
         occasions by phone at the number you provided at account opening and confirmed
         in your correspondence. These calls were made regarding payments to your credit
         card and to notify you that a payment was past due.
Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 9 of 27




  MSuBank
  PO Box 2564, Buffalo, NY 14240
  Office of the President

  Other important information about your credit card.

  After a review of your account, we have determined that no bank error occurred in this
  case. As such, we are unahle to remove the late reporting associated with your credit card.
  Please be advised that under the Fair Credit Reporting Act, M&T is required to report all
  factual information to the various credit bureaus.

  Lastly, our records show your most recent payment made for $60.00 posted on January 15,
  2021, and your account is now up to date.

  We're here to help.

  I hope this information has been helpful. If you have further questions or concerns or
  would like to update your contact information, please contact us at 1-800-724-2440.
  Representatives are available Monday - Friday 6am - 9pm, and Saturday and Sunday 9am
  -Spm,ET.

  Sincerely,

  Caitlin Severino
  Office of the President

  cc: CFPB

  Enclosure
       Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 10 of 27




The following Disclosures apply to new M&T Bank M&T Visa® Credit Card, M&T Visa® Credit Card with
Rewards, M&T Visa® Signature Credit Card, and M&T Secured Credit Card accounts, and are provided as
required by law.

Please Note: If you are approved and qualify for any promotional offer, the specific account disclosures for
that promotional offer will be mailed to you with your Agreement.

    Interest Rates and Interest C harges
    Annual Percentage Rate (APR) for
                                           M&T Visa® Credit Card Accounts: 0.00% Introductory APR for the first 12
    Purchases
                                           billing cycles from account opening. After that, your APR will be between
                                                                      %
                                           10.24 and 17.24 based on your creditworthiness and will vary with
                                           the market based on the Prime Rate.

                                           M&T Visa® Credit Card with Rewards Accounts: 0.00% Introductory APR for
                                           the first 12 billing cycles from account opening. After that, your APR will be
                                           between 11.24 and 18.24             % based on your creditworthiness and will
                                           vary with the market based on the Prime Rate.

                                           M&T Visa® Signature Credit Card Accounts: 0.00% Introductory APR for the
                                           first 12 billing cycles from account opening. After that, your APR will be between
                                           11.24 and 18.24% based on your creditworthiness and will vary with
                                           the market based on the Prime Rate.

                                           M&T Secured Credit Card Accounts: Your APR will be 17 .24% and will vary
                                           with the market based on the Prime Rate.
    APR for Balance Transfers              M&T Visa® Credit Card Accounts: 0.00% Introductory APR for the first 12 billing
                                           cycles from account opening. After that, your APR will be between 10.24 and
                                           17.24% based on your creditworthiness and will vary with the market based on
                                           the Prime Rate.
                                           M&T Visa® Credit Card with Rewards Accounts: 0.00% Introductory APR for the
                                           first 12 billing cycles from account opening. After that, your APR will be between
                                           11.24 and 18.24% based on your creditworthiness and will vary with the market
                                           based on the Prime Rate.
                                           M&T Visa® Signature Credit Card Accounts: 0.00% Introductory APR for the first
                                           12 billing cycles from account opening. After that, your APR will be between
                                           11.24 and 18.24% based on your creditworthiness and will vary with the market
                                           based on the Prime Rate.
                                           M&T Secured Credit Card Accounts: Your APR will be 17.24% and will vary with
                                           the market based on the Prime Rate.
    APR for Cash Advances                  22.24%. This APR will varv with the market based on the Prime Rate.
    APR for Overdraft Advances             22.24%. This APR wi ll varv with the market based on the Prime Rate.
    Penalty APR and When it Applies        24.99%. This APR may be applied to your account if your account is past due 60
                                           days.

                                           How Long Will the Penalty APR Apply? If your AP Rs are increased, the Penalty
                                           APR will aoolv until vou make 6 consecutive minimum oavments when due.
    Paying Interest                        Your due date is at least 25 days after the close of each billing cycle. We will not
                                           charge you interest on purchases if you pay your entire account balance by the
                                           due date each month. We will begin charging interest on balance transfers, cash
                                           advances and overdraft advances on the transaction date.
    For Credit Card T ips from the         To learn more about factors to consider when applying for or using a credit card,
    Consumer Financial Protection          visit the website of the Consumer Financial Protection Bureau at
    Bureau                                 htto://www.consumerfinance.aov/learnmore.

J   Fees
    Transaction Fees


                                                                                                                          5/1/2020
      Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 11 of 27




      Balance Transfer                          4% of each balance transfer (minimum $10)
      Cash Advance                              3% of each transaction (minimum $10)
      Overdraft Transfer                        $12.50 for each transaction, but charged no more than once per day
      Foreign Transaction Fee                   3% of each transaction in U.S. dollars (excluding the M&T Visa® Signature Credit
                                                Card, on which no Foreian Transaction Fees are charaedl
   Penalty Fees
     Late Payment                                up to $35
     Unpaid Convenience Checks                   up to $25
     Returned Payment                            up to $25

How We Will Calculate Your Balance: We use a method called "average daily balance (including new purchases)."

Loss of Introductory APR: We may end your Introductory APR and apply the Penalty APR to your purchases and balance transfers if
you are more than 60 days late.

The information about the costs of the card described in this application is accurate as of (5/1/2020). This information may have changed
after that date. To find out what may have changed, call us at 1-866-279-0888.

New York residents may contact the New York State Department of Financial Services by telephone at 1-877-226-5697 or visit its website,
www.dfs.ny.gov, for free information on comparative credit card rates, fees and grace periods.

Federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account,
including your name, address, date of birth and other information that will allow us to verify your identity.

Federal law provides important protections to members of the Armed Forces and their dependents relating to extensions of consumer
credit. In general, the cost of consumer credit to a member of the Armed Forces and his or her dependent may not exceed an annual
percentage rate of 36 percent. This rate must include, as applicable to the credit transaction or account: The costs associated with credit
insurance premiums; fees for ancillary products sold in connection with the credit transaction; any application fee charged (other than
certain application fees for specified credit transactions or accounts); and any participation fee charged (other than certain participation
fees for a credit card account). To obtain this information orally, along with general information about the terms of your loan or line, please
call toll free 1-800-724-1702.

Authorization
By submitting an application for any M&T Bank credit card, you agree that you are at least 18 years old, you are a U.S. citizen or permanent
resident (unless you are applying for an M&T Secured Credit Card in which case you may be a non-resident alien), you have a valid social
security number, and that all information you have provided to us on the application or any other document is true and complete. You
authorize us to obtain your credit and employment histories, and agree that we may, at any time, obtain credit reports or any other
information we feel is necessary in connection with your application or any audit, review, update, quality control, renewal, extension or
collection of any credit extended as a result of your application. In addition, you understand that if you ask, we will tell you if a credit report
was requested, and, if so, the name and address of the credit-reporting agency furnishing it. To request this information you should write
M&T Bank, PO Box 767, Buffalo, NY 14240 Attn: Credit Department or call 1-800-724-6441.

You acknowledge that all of the terms provided by these disclosures are subject to change, at our discretion, at any time, and agree that
if we accept your application, you will comply with all of the terms contained in your M&T Bank Credit Card Agreement and Disclosures
and Terms that we will provide to you. You agree that if you have requested an M&T Visa® Signature Credit Card and do not meet all
applicable requirements, we may issue you an M&T Visa® Credit Card with Rewards.

Balance Transfers
We may decline balance transfer requests under certain circumstances. For example, if your account is delinquent or overlimit, we may
decline to process your request. If we do, we will notify you. Your balance transfer limit, including all applicable fees, may not exceed the
value of your available credit line. If the total balance transfer amount you request exceeds the value of your available credit line, you
authorize us to send either full or partial payment to your creditors in the order you provide them to us. For any introductory balance
transfer offer, the offer period begins at account opening.

A credit card balance transfer can only be used to pay off an existing credit card balance with another financial institution . It cannot be
used to pay off a loan or line of credit or another debt held by M&T Bank or its affiliates.

Please review your Credit Card Agreement and Disclosures and Terms when you receive them. We will not affect any balance transfer
you request if you call 1-866-279-0888 and withdraw your balance transfer request within 10 days after the date the Credit Card
Disclosures and Terms are mailed to you.

Please continue to make your monthly payment on any account from which you are transferring balances until the requested balance
transfer is complete. Standard processing time varies, so your balance transfer may not take effect before your next cycle.

© 2020 M&T Bank


                                                                                                                                         5/1/2020
      Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 12 of 27




M&T Bank Visa® Credit Card Agreement

THIS AGREEMENT INCLUDES AN ARBITRATION PROVISION. YOU MAY REJECT THE ARBITRATION PROVISION IN ACCORDANCE
WITH THE TERMS OF THE "ARBITRATION" SECTION BELOW.

This Agreement governs the use of Your M&T Visa® Credit Card, M&T Visa® Credit Card with Rewards, M&T Visa® Signature
Credit Card, or M&T Secured Credit Card account with M&T Bank, and together with the Application, Disclosures and Terms, and
any other documents We provide in connection with the Account is the collective agreement that applies to all transactions on
Your Account. This Agreement is the final expression of the terms and conditions of Your Credit Card Account with Us, and it
supersedes any alleged oral or inconsistent provisions of any prior agreement. If any part of the Agreement conflicts with applicable
law or is determined by a court to be invalid, this Agreement will be considered changed to the extent necessary to comply with
the law or court decision and the remainder of the Agreement will remain in effect. By applying for an Account, or using a Card,
You agree that We may provide Your personal data to VISA U.S.A., its members or their agents for, among other things, the
purpose of providing emergency cash, emergency credit card replacement services, or as required by the Visa rules and
regulations ("Visa Rules"). Please read this Agreement in its entirety and keep it for Your records.

Definitions

In this Agreement, "We" "Us" and "Our" mean M&T Bank, its successors and assigns, the issuer of the Card(s) and Your Account
creditor. "You" and "Your'' mean each person who signs an application for, or otherwise requests, a credit card account with Us.
"Account" means Your Credit Card account with Us to which the Card(s) are linked. "Card" means each Credit Card linked to
the Account that We have issued to You and includes each credit card, other access device, such as account numbers, We issue
to You, or Checks in connection with the Account. "Checks" mean promotional cash advance or balance transfer checks and
convenience checks We may provide You from time to time. "Agreement" means this Agreement, the "Disclosures and Terms"
that are provided with Your Card, And any other documents provided to You in connection with the Account, that together comprise
Your "Agreement." "Purchase(s)" means a purchase of goods and/or services from participating merchants who accept VISA
cards. "Transaction" means any amount of credit obtained under Your Account for Purchases, Advances, Balance Transfers,
Checks and overdrafts. "Outstanding Balance" means the total dollar amount of Your obligation under this Agreement for all
Transactions, interest, finance charges, fees, and any other costs. "Advances" is defined in the section captioned Use of the
Account. "Credit Limit" is defined in the section captioned Credit Limit.

Effective Date:

This Agreement becomes effective as soon as You activates the Card or the Account. Even if the Card or Account has not been
used or activated, this Agreement becomes effective unless You contact Us within 30 days after You receive the Card by calling
the number on the back of the Card to cancel Your Account.

Responsibility

By applying for or using the Card, You accept, agree to, and are bound by these terms and conditions. You promise to do
everything this Agreement requires of You, and You promise to pay all amounts due on Your Account. Your obligation to pay the
Outstanding Balance continues even though an agreement, divorce decree or other court judgment to which We are not a party
may direct You or one of the other persons responsible to pay the account. You agree to pay each and all of the interest, fees and
charges described in this Agreement.

Authorized User

If You or Your Joint Account holder lets someone else use the Account ("Authorized User"), You and any Joint Account holder are
responsible for all Transactions made by that person, whether or not You have notified Us that the person will be using Your
Account and whether or not the amount of the actual use exceeds Your permission or was made for Your benefit. An Authorized
User will not be responsible for paying the balances due on Your Account. You agree not to allow access to the Account to
anyone who is not an Authorized User. You are responsible for any Account transactions made by You or anyone whom You
are deemed to have authorized by (a) lending Your Card to, or allowing Account access by another person; or (b) any other
way in which You would be legally considered to have allowed another person to use Your Account or to be legally prevented from
denying that You did so. You cannot disclaim responsibility for these charges by notifying Us, but if You write Us at the address or
call Us at the telephone number shown on Your billing statement and return all Cards and Checks to Us, We will close Your
Account for new Transactions.



Use of the Account



                                                                                                                            5/1/2020
      Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 13 of 27




You must sign the Card immediately upon its receipt. If You do not sign the Card, You will still be obligated to pay any and all
amounts incurred on the Account. The Card may only be used during its validity period, which is printed on the Card.

You may use the Card to make Purchases. You may obtain cash advances from Us and from other financial institutions that accept
VISA Cards, as well as from automated teller machines (ATMs) that accept VISA Cards (but not all ATMs accept VISA Cards.)
("Advances"). To obtain cash advances from an ATM, You must use the Personal Identification Number (PIN) that is issued to
You.

With the exception of M&T Secured Credit Card Accounts, You may use Checks issued by Us to access Your Account, subject to
any terms communicated to You with the Checks in addition to the terms of this Agreement. When You or a Cardholder sign(s) a
Check, You or Cardholder request(s) a cash Advance from the Account. We may refuse to pay a Check for any reason. At Your
risk and upon Your request or the request of a Card holder, We will accept a stop payment request on a Check. You or a Card holder
must provide Us with any information We may require. A stop payment request becomes effective only after We have had a
reasonable opportunity to act upon it. Our receipt of a stop payment request comes too late if: We have indicated in any manner
that We will pay or honor the Check; the Check is already in Our processing system; or We do not have a reasonable time to act
upon it (and You and We agree that the receipt of Your stop payment request on the same day as the Check is presented to Us
does not give Us a reasonable time to act on the stop payment request). Stop payment requests may be made orally or in writing.
A stop payment request is effective for 6 months following Our receipt and must be renewed either orally or in writing. If You fail
to renew a stop payment request before it expires, You will be deemed to have consented to payment of the Check.

Overdraft Protection:

If You have an M&T Bank Interest Checking Account or other M&T Bank Checking Account, You may link the Checking Account
(Your Checking Account) to Your Account to cover overdrafts on Your Checking Account. If you ask to link Your Checking Account
to Your Account, You authorize Us to (1) de-link and close any overdraft line of credit account which currently may be serving as
an overdraft mechanism , and (2) de-link any other account with M&T Bank, which currently may be serving as an overdraft
mechanism . If You have requested overdraft protection for Your Checking Account, You will obtain credit from Your Account,
subject to the Credit Limit and other provisions of this Agreement and the terms of Your Checking Account Agreement, by any of
the following methods: (1) if an M&T Bank Check Card or Visa check card is used to make a withdrawal or transfer from Your
Checking Account, but the amount of the withdrawal or transfer exceeds the balance available for withdrawal from Your Checking
Account, We will lend the excess under Your Account , (2) if any other amount is sought to be withdrawn from Your Checking
Account (for example, by a check or to pay a service charge or other fee charged against Your Checking Account) but exceeds
the balance available for withdrawal from Your Checking Account, We will lend the excess under Your Account, (3) if at any banking
office of M&T Bank, You cash a check or other item but the check or other item is not paid by the financial institution on which it is
written, the amount of the check or other item will be considered to have been lent under Your Account, and (4) if any transfer or
other transaction made or attempted to be made by any means results in a transfer or transaction in an amount in excess of the
balance available for withdrawal from Your Checking Account, We will lend the excess under Your Account. This paragraph
applies regardless of who initiates the transaction that accesses Your Account.

For M&T Secured Credit Card Accounts Only

You agree that the creation of, and access to, Your Account is conditioned on You providing a security deposit in an amount
equal to Your credit limit ("Security Deposit"). If You do not already have a savings account with M&T Bank ("Savings Account"),
You will be required to open an account prior to the opening of this Credit Card Account. You agree that We may hold the
Security Deposit in Your Savings Account during the term of this Agreement, or until We determine that a Security Deposit is no
longer required. You agree that 1.) You will not have access to the Security Deposit in Your Savings Account, 2.) You have
granted Us a Security Interest in such funds, 3.) You have pledged such funds as collateral, and 4.) We will maintain full co ntrol
of the Security Deposit during the term of this Agreement.

We may apply any part or the full amount of the Security Deposit to the Outstanding Balance owed on Your Account in the event
that 1.) You default under any of the terms of the Agreement, 2.) You close Your Account, 3.) We terminate Your Account for any
reason, or 4.) the Savings Accounts holding your Security Deposit is no longer in good standing. Such application of funds shall
not satisfy any Minimum Monthly Payment under the Agreement. After We apply such funds, any excess funds will remain in
Your Savings Account, and will no longer be pledged.

We may, at Our discretion release Our hold on the Security Deposit but will not be required to do so.
Joint and Several Liability

If more than one owner or co-applicant applies for an Account, You and Your joint Account holder promise to pay and are jointly
and individually responsible for all amounts due on the Account. This means that We can require any one of You individually to
repay the entire amount owed under this Agreement. Each of You authorizes the other(s) to make Purchases, cash Advances, or
otherwise access Your Account, individually as well as for each Cardholder. Any one of You may terminate the Account and the


                                                                                                                             5/1/2020
      Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 14 of 27




termination will be effective as to all of You. You understand and agree that in the event of conflicting directions, We will terminate
the Account upon receiving a request by any co-applicant of the Account.

Our Right to Cancel Your Account / How to Cancel Your Account

We can suspend, cancel or terminate the Account and/or revoke Card(s) at any time without prior notice, except as required by
law. You or a Cardholder cannot use a Card or Checks after any such termination or cancelation has occurred. You can cancel
the Account by notifying Us. In either case, You and any Cardholder agree to destroy all Cards and Checks. Cancellation of the
Account will not affect Your liability to Us for the Outstanding Balance and any other costs related to the Account. You are also
responsible for all Transactions made to the Account after termination until such time as You duly notified Us in accordance with
the section below, unless the Transactions were fraudulent. Checks are no longer valid if the Account has been suspended or
terminated.

Lost or Stolen Cards / Liability for Unauthorized Use

You must notify Us orally or in writing immediately of the loss, theft, or possible unauthorized use of the Card or Checks. You are
not liable for unauthorized Transactions made by using the Card after You duly notify us of its loss, theft, or suspected unauthorized
user and allow Us a reasonable amount of time to act. Under VISA Rules, You will generally have no liability for the unauthorized
use of any Card after its loss or theft. If there is an exception to the VISA "zero liability" operating rule, such as if You or a
Cardholder are grossly negligent in handling Your Card , Your maximum liability is $50. You can notify Us by calling 1-800-724-
2440 or writing Us at: M&T Bank, PO Box 8405, Wilmington, DE 19899-8405.

You agree to assist Us in determining the facts, circumstances and other pertinent information relating to any loss, theft or
suspected unauthorized use of a Card and Account and comply with such procedures as We may require in connection with Our
investigation, including assisting in the prosecution of any unauthorized user.

Credit Limit

The Account's "Credit Limit" is the maximum amount of Transactions (Purchases, cash Advances, Checks, Balance Transfers,
overdraft protection, promotional cash Advances, and promotional Balance Transfers), interest, finance charges, plus any other
charges that We allow You to owe Us on Your Account at any time. You will be advised of the Credit Limit when We issue the
Card(s) connected to the Account. You shall not allow Your Outstanding Balance to exceed Your Credit Limit. However, if You
exceed Your Credit Limit, You are still responsible to pay the Outstanding Balance to Us. Notwithstanding a higher Credit Limit,
We do not give up any of Our rights under this Agreement and We can require that You immediately pay to Us any amount in
excess of Your Credit Limit. We may establish a maximum cash advance amount that is less than Your Credit Limit. This cash
advance limit is deemed to be the "Cash Limit".

Each payment You make on the Account will restore the Credit Limit by the amount of the payment, unless You are over Your
Credit Limit. At Our sole discretion, We may wait to restore Your Credit Limit until We have actually collected the funds You have
submitted to Us in payment. If You are over the Credit Limit, You must pay the amount You are over before payments will begin
to restore the Credit Limit. You may request an increase in the Credit Limit only by a method acceptable to Us that We communicate
to You.

We can increase or decrease the Credit Limit at any time for any reason and We can refuse to make a Transaction (without
prior notice) at any time for any reason not prohibited by law. We are not responsible for any losses if a Transaction is
declined for any reason, either by Us or someone else, even if You have credit availability. We may require You to register
Your account w ith an authorization system that We select for online Transactions, and decline Your online Transactions
if You do not register.

Interest Charges and Fees

We calculate interest on the Account using the average daily balance method (including new Transactions) "Average Daily
Balance". We calculate interest separately for each category of Transactions (purchases, Advances, Checks, balance transfers,
overdraft protection, promotional cash advances, and promotional balance transfers). For each category of Transaction, We
calculate a "Balance Subject to Interest Rate" for the billing cycle by adding up the daily balances and dividing that amount by
the number of days in the billing cycle. Interest for each balance is calculated by multiplying the "Daily Periodic Rate" for each
balance times the Balance Subject to Interest Rate for each category and by the number of days in the billing cycle.

We begin with the balance for each category on the first day of the billing cycle and add any unpaid periodic interest charge . To
get the daily balance for each category, We take the beginning balance each day, add any periodic interest from the prior day, add
any new transactions and other debits (such as fees), subtract any credits or payments as of that day and make other adjustments.



                                                                                                                              5/1/2020
      Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 15 of 27




A credit balance is considered zero. Then, for each category, We calculate a Balance Subject to Interest Rate for the billing cycle
by adding up the daily balances and dividing that amount by the number of days in the billing cycle.

Except as provided in the section headed "Paying Interest," interest will begin to accrue on any Transaction on the transaction
date. For Checks, the transaction date is the date the check is presented to Us for payment.

Your APRs and Daily Periodic Rates may vary (i.e ., increase and decrease) with changes in the Prime Rate (as defined below).
We will determine Your purchase APR by adding Your purchase margin to the Prime Rate. We will determine Your cash Advance
and Check APRs by adding a margin of 18.99% to the prime rate, and Your overdraft APR by adding a margin of 18.99% (10.99
for accounts opened prior to 6/5/14) to the Prime Rate. Your balance transfer APR will be equal to Your purchase APR after any
applicable promotional period expires. To the extent permitted by applicable law, Your APRs are not subject to a maximum
limit.

We calculate each APR for each monthly billing cycle by adding the appropriate margin to the prime rate published in
The Wall Street Journal on the first business day of the previous month. The "Prime Rate" is the highest U.S. Prime Rate
published in the Money Rates section of The Wall Street Journal. The Prime Rate is not the lowest or the best interest rate available
to a borrower at any particular bank at any particular time - it is only a pricing index. If The Wall Street Journal stops publishing
the Prime Rate, We will select a similar pricing index rate to calculate Your APRs.

For each billing period, We see what the Prime Rate was on the first business day of the previous month. For example, the Prime
Rate for the billing period beginning March 1 will be the Prime Rate published on February 1. We then add the applicable margin
to that Prime Rate to get the APR. The Daily Periodic Rate is 11365th of the APR, and 11366th in a leap year. If Our calculation
results in a change to a Daily Periodic Rate from the previous month because the Prime Rate has changed, the new rate will apply
as of the first day of Your billing period that begins for the current monthly billing cycle. If the Daily Periodic Rate increases, You
will have to pay a higher interest charge and may have to pay a higher Minimum Monthly Payment.

Paying Interest

Your due date will be at least 25 days after the close of each bill ing cycle. If a monthly statement includes new purchases, You
may avoid paying interest on those new purchases by paying the entire new balance reflected on that monthly statement (the "New
Balance" for that month) in full by the payment due date for that monthly statement (the "Payment Due Date" for that month}. If
We do not receive the entire New Balance by the Payment Due Date, interest will be charged on the purchases from the date of
the transaction. Interest charges on balance transfers, cash advances, and overdraft advances begin to accrue on the transaction
date and continue to accrue until paid in full, and will be assessed even if Your entire New Balance is paid by the Payment Due
Date.

Penalty Rate

A Penalty APR of 24.99% (Daily Periodic Rate of .06847%) will apply to all balance categories instead of the introductory APR or
regular AP Rs if You fail to pay the Minimum Monthly Payment within 60 days after its due date. If You promptly remedy the default,
Your Account will return to the regular APRs for each balance after 6 consecutive cycles in which Your Account is deemed current
and is not in default. Otherwise, Your APRs will remain at 24.99% (Daily Periodic Rate of .06847%) until Your Outstanding Balance
is paid in full. The APR increase will occur regardless of whether We exercise any other right or remedy permitted under this
Agreement or by law for Your default.

Fees and Charges

Late Charges. You must pay a late charge, as described below, if any Minimum Monthly Payment is overdue.

Late Payment Charge of $25 ($35 if You make a late payment within 6 billing cycles of any previous late payment). We add the
late charge to Your purchase balance.

Returned Check Charges. If You use a payment check to pay any amount owing under Your Account and the check is not paid ,
You must pay a returned check charge of $25. We add the charge to Your purchase balance as of the date of dishonor.

Cash Advance. If You obtain a cash advance, You must pay a cash advance fee of three percent (3%) of the value of the cash
that is advanced, subject to a $10 minimum fee. This fee is a FINANCE CHARGE. We add the fee to Your cash advance balance
as of the Transaction date.

Balance Transfer. If You obtain a balance transfer, You must pay a balance transfer fee of four percent (4%) of the value of the
transferred balance, subject to a $10 minimum fee. This fee is a FINANCE CHARGE. We add the fee to Your balance transfer
balance as of the Transaction date.


                                                                                                                             5/1/ 2020
      Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 16 of 27




We may decline balance transfer requests under certain circumstances. For example, if the Account is delinquent or overlimit, We
may decline to process a request for balance transfer. If We do, We will notify You. The balance transfer limit, including all
applicable fees, may not exceed the value of the Account's available credit line. If the total balance transfer amount You request
exceeds the value of the available credit line, You authorize Us to send either full or partial payment to Your creditors in the order
You provide them to Us.

A credit card balance transfer can only be used to pay off an existing credit card balance with another financial institution . It cannot
be used to pay off a loan or line of credit or another debt held by M&T Bank or its affiliates.


Overdraft Transfer. If You have linked Your Checking Account to Your Account, You must pay a $12.50 transfer fee on each day
a transfer to Your Checking Account occurs. You will only pay one $12.50 transfer fee per day, regardless of the number of transfers
made during that day. This fee is a FINANCE CHARGE. We add the fee to Your overdraft balance as of the Transaction date.

Unpaid Convenience Check Fee. If We do not pay a Check (because You have asked Us not to do so or if we have decided not
to pay it because You are in default, a Check has expired , etc.) You must pay an Unpaid Convenience Check Fee of $25.

Foreign Transaction Fee. If You use Your Card for any transaction involving a foreign currency (not in U.S. dollars), You must
pay a Foreign Transaction Fee of three percent (3%) of the value of the transaction after conversion to U.S. dollars, unless You
have the M&T Visa® Signature Credit Card, on which no Foreign Transaction Fees are charged.

Expedited Card Fee. If You request that We expedite the delivery of a replacement Card, You must pay an Expedited Card Fee
of $25.

Administrative Fees. We may charge You for copies of billing statements, sales drafts or other records or for special services
You request. We will not charge You for copies of documents You request for a billing dispute You assert against Us under
applicable law. These charges may change from time to time and will be added to Your purchase balance as of the date of the
request.

Fee Limitations. We will not charge You a Late Payment Charge, Returned Check Charge, or Unpaid
Convenience Check Fee that exceeds the amount of the associated payment/check. For example, if Your Minimum Monthly
Payment amount is $20 and You make a late payment, You will be charged a $20 Late Payment Charge.

Method of Payment

You must pay Us Your Outstanding Balance. You can pay it in full at any time without any penalty, or You can pay it in installments.
You must pay it in United States dollars drawn on funds on deposit in a United States financial institution or the United States
branch of a foreign financial institution using a payment check, money order or automatic debit payable to our order that will be
honored by Your financial institution. By the date shown on any statement for Your Account, You must pay at least the Minimum
Monthly Payment shown on the statement.

Monthly Minimum Payment

The "Minimum Monthly Payment" is the greater of:
         (a) $15: or
         (b) 2.5% of the Outstanding Balance of Your Account at the end of a billing period plus the greater of (i) any amounts
         over limit or (ii) any past due amounts.

Your Minimum Monthly Payment will be rounded to the nearest dollar.

Defer a Payment

In Our sole discretion, We may allow You to defer making the Minimum Monthly Payment for certain billing periods. During the
deferred-payment period, interest will be assessed, but no late fee will be imposed. At the end of the deferred-payment period, all
terms of this Agreement that would have applied, were it not for the deferred-payment feature, will automatically resume without
notice.

Payment Requirements

We do not accept cash payments through the mail. Mailed payments must be made by payment check or money order
accompanied by the payment stub attached to the statement and must be received by Us at Credit Card Payment Processing,
P.O. Box 62014, Baltimore, MD 21264-2014. Payments made in person must be made at an M&T Bank branch by payment check


                                                                                                                               5/ 1/ 2020
      Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 17 of 27




or money order accompanied by the payment stub attached to the statement. Checks must be made payable to M&T Bank.
Except to the extent required by applicable law, if We accept any payment that does not conform to these requirements, the
payment need not be posted or considered to have been made until the 5th day after the date We receive it.

Payment Allocation

We will allocate Your payments in the manner We determine. In most instances, We will allocate Your payments up to the Minimum
Monthly Payment to balances (including Transactions made after the statement) with lower APRs before balances with higher
APRs. Payments above the Minimum Monthly Payment will be allocated to balances with higher APRs before balances with lower
APRs.

Foreign Transactions

Transactions made in foreign countries and foreign currencies will be billed to You in U.S. dollars. The exchange rate for
transactions in a foreign currency will be a rate selected by VISA from the range of rates available in wholesale currency markets
for the applicable central processing date, which rate may vary from the rate VISA itself receives, or the government mandated
rate in effect for the applicable central processing date. The exchange rate in effect on the central processing date may differ from
the rate in effect on either the transaction date or the posting date. The exchange rate is subject to change by VISA.

Amendment of Agreement

To the extent allowed by law, We may change the terms of this Agreement from time to time, regardless of whether You have
access to Your Account, by adding, deleting, or modifying any provision (an "Amendment"). Once amended, any reference to
Your "Agreement" will mean the Agreement as modified by the Amendment. Our right to add, delete, or modify provisions includes
financial terms, such as the APRs and fees, and any other terms including, for example, the nature, extent, and enforcement of
the rights and obligations You or We may have relating to this Agreement. Notice of any change will be given in accordance with
applicable law. The Amendment will become effective on the effective date stated in the notice. Use of Your Card after receiving
notice of a change will further evidence Your agreement to the change. If permitted by law and unless otherwise specified in the
notice to You, the change will apply to Your Outstanding Balance as well as to future transactions. If You give Us written notice
that You do not agree to the change, We will terminate Your Account and You will be permitted to pay the Outstanding Balance as
of the effective date under the terms of the Agreement governing Your Account at the time our notice was given. If You use Your
Card after the effective date of the Amendment, You will be considered to have agreed to the new terms even if You have sent Us
such written notice.

Reissuance of Cards

You agree that at any time for any reason We may reissue a Card to You and/or may ask You to return any or all Cards.



Except to the extent prohibited by applicable law, You will be in default if:

    1) You fail to make any payment when due under this Agreement or to comply with any of the other terms of this Agreement
       in existence now or in the future;

    2) You die, file for bankruptcy or become insolvent;

    3) You make any false or misleading statements in any credit application or credit update, or violate any other provision of
       this Agreement;

    4) We believe Your ability to pay what is owed under this Agreement has been substantially reduced;

    5) You fail to pay any other indebtedness owed to Us or our affiliates existing now or coming into existence in the future by
       the date it becomes due;

    6) Legal proceedings are commenced to take any property belonging to You whether now existing or hereafter acquired; or

    7) Any tax or other involuntary lien is filed or recorded against any property belonging to You now or in the future,

If You are in default, We may declare the Outstanding Balance and any other amounts You owe to be immediately due, prohibit
further Transactions (without prior notice), cancel the Cards, terminate the Account, and revoke any privileges associated with the



                                                                                                                            5/1/ 2020
        Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 18 of 27




Card or Account. We may increase Your APRs to the Penalty APR under the circumstances described in the section in this
Agreement headed "Penalty Rate."

Collection Costs

If You are in default, to the extent permitted by applicable law, You agree to pay reasonable collection expenses that We incur
enforcing this Agreement, including court costs and attorney's fees not exceeding 20% of the amount due and payable under this
Agreement if it is referred to an attorney not Our salaried employee for collection.

Communication Regarding Account. Statements and Notices

You authorize Us to contact You by telephone regarding Your Account. To assure customer service quality, telephone
communications with You may be monitored and recorded, without further notice. You agree that such telephone calls may be
monitored, recorded and automatically dialed and that a recorded message may be played. You agree that such telephone calls
are not unsolicited telephone calls for purposes of any state or federal law.

All notices required in this Agreement must be in writing. You will send all notices to Us to the address shown in Your periodic
statement, unless We notify You otherwise. Notices to Us are effective when We receive them and have a reasonable opportunit y
to act on them.

Statements and notices, which We can send by regular mail, will be mailed to You at the most recent address You have given Us,
as shown in our records concerning Your Account. Notice sent to any one of You will be considered notice to all.

Waivers

No change in this Agreement can be made except in writing, signed by Us. We can do any of the following without notifying You
or losing any right with respect to Your Account or against You:

      1) Accept any check or other order marked "Paid in Full" or with similar language as a payment under this Agreement;

      2) Give additional time for payment of any amount owing under this Agreement; or

      3) Exercise, give up, fail to exercise or delay exercising any right with respect to Your Account or against any person.

For example, We can sue You to collect the Account's Outstanding Balance whether or not We sue anyone else.

If property is or will be security for another debt You owe Us and under the terms of that indebtedness the property would secure
amounts You owe under this Agreement, We waive the right to treat the property as security for amounts You owe under this
Agreement.

PIN

If applicable, You may be requested to change Your PIN from time to time as instructed by the Bank. You agree that You will not
disclose, and will prevent the disclosure of, Your PIN. If the confidentiality of the PIN is compromised, You shall notify Us
immediately. You assume sole responsibility for maintaining the PIN.



Credit Information

You authorize Us to investigate Your credit standing when opening, renewing or reviewing Your Account from time to time, including
by obtaining information from credit bureaus and others. You authorize Us to disclose information regarding the Account to credit
bureaus and other creditors who inquire of Us about Your credit standing . We may also provide information to credit bureaus
in the name of an Authorized User.

Financial and Other Information

If You change the address of Your residence, Your mailing address or Your employer or if there is any unfavorable change in Your
financial condition, You must promptly notify Us in writing of the change. Whenever We ask You to do so, You must subm it to Us
a financial statement in a form satisfactory to Us.

Limitation on Interest and Finance Charges

                                                                                                                            5/ 1/2020
      Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 19 of 27




Interest and other finance charges will not be payable at a rate in excess of the maximum rate allowed by applicable law. To the
extent necessary to result in all finance charges not being payable at a rate in excess of that maximum rate, any amount that would
be treated as part of those finance charges under a final interpretation of that law by a court will be considered to be a mistake,
will be considered to be automatically canceled and, if received by Us, will be refunded to You, it being Your and Our intention that
those finance charges not be payable at a rate in excess of that maximum rate.

Returns and Adjustments

If Your credits and payments exceed what You owe Us, We will hold and apply this credit balance against future Transactions, or
if it is $1 .00 or more, refund it on Your written request or automatically within six months.

Transfers

We may transfer or assign the Account and/or this Agreement, or any of Our rights under this Agreement, to another person or
entity at any time without prior notice to You or Your consent. If the assignee asks You, You must pay the assignee the amount
You owe on the Account.

Your rights under this Agreement cannot be transferred by You, by operation of law, or otherwise, but Your obligations shall be
binding upon Your estate or personal representatives.

Illegal Transactions Prohibited

You must ensure that the Card is not used for any illegal transaction and agree not to engage in any transactions that are illegal
in the jurisdiction where You live and/or where the transaction occu rs. Internet gambling, for example, may be illegal in the
jurisdiction where You live. You nevertheless agree that You will be liable, according to the terms of this Agreement, for all
transactions, whether deemed legal or illegal. We have the right, but not the obligation, to decline any such Transaction.

Additional Transactions Prohibited

You must not obtain any Transaction to (1) make a payment under this Agreement or pay any other indebtedness existing now or
coming into existence in the future from You to Us or any current or future M&T Bank affiliate or (2) buy, carry or trade in, or repay
any indebtedness originally incurred to buy, carry or trade in, any margin stock or margin security. Use of Your Account must be
limited to personal, family, or household purposes.

Giving Up of Rights

Except to the extent prohibited by applicable law, You give up any right to require that We (1) demand that You pay any amount
owing under this Agreement, (2) notify You if any amount owing under this Agreement is not paid by the date it becomes due or
(3) obtain a certificate stating that any amount owing under this Agreement was not paid by the date it became due.




Military Lending Act

Notwithstanding any other provision of this Agreement, if You are a "covered borrower" under the Military Lending Act, as defined
at 32 CFR § 232.3(g), nothing in this Agreement shall be construed as applying to You or Your Account to the extent inconsistent
with the Military Lending Act.

Governing Law

This Agreement is entered into by Us, and made in accordance with, federal law and, to the extent not preempted by
federal law, the law of the State of Delaware, where We and your Account are located. Regardless of the state of Your
residence or the place to which You submitted an application, or where Your Account is used, except as provided
otherwise in the Arbitration provision below, any legal question concerning Your Account, including, without limitation,
provisions of the Agreement relating to finance charges, other charges and fees, will be decided in accordance with
applicable federal law and, except where preempted by federal law, or as made applicable by federal law, applicable
Delaware State law without regard to its conflict of law principles.


Arbitration and Dispute Resolution

                                                                                                                             5/1/ 2020
      Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 20 of 27



IT IS IMPORTANT THAT YOU READ THIS ENTIRE SECTION VERY CAREFULLY. THIS SECTION PROVIDES FOR
RESOLUTION OF DISPUTES INVOLVING YOUR ACCOUNT THROUGH FINAL AND BINDING ARBITRATION BEFORE
ONE NEUTRAL ARBITRATOR INSTEAD OF IN A COURT BY A JUDGE OR JURY OR THROUGH A CLASS ACTION.

YOUR RIGHT TO REJECT ARBITRATION. You may reject this arbitration provision (and any prior arbitration agreement
between You and Us that You have not had a prior chance to reject) as to Claims (as defined below) arising on or after
November 8, 2011 , by mailing or emailing Us a rejection notice by 30 days after the date You open Your Account. The
rejection notice must be s igned and must provide Your name(s), address(es) and Account number and state that You
reject arbitration for such Credit Card. The rejection notice must be sent to Us at M&T Bank, Regulatory Support, PO
Box 1468, Buffalo, NY 14240-1468 (Attn: Arbitration Rejection). If You do not rej ect this arbitration provision, the
following terms will apply to Your Account. Regardless of whether You exercise Your right to reject arbitration as
described above, any Claim arising prior to November 8, 2011 will continue to be subject to arbitration under this
provision or a prior arbitration agreement, as applicable.

Agreement to Binding Arbitration

Each dispute or controversy that arises out of or is related to Your Account with Us, or any service We provide in connection with
Your Account, or any matter relating to your or our rights and obligations provided for in this Agreement or any other agreement
between You and Us relating to Your Account or a service provided by Us in connection with Your Account, whether based on
statute, contract, tort, fraud, misrepresentation or any other legal or equitable theory, including any claim for interest and
attorney's fees, where applicable (any "Claim"), must be determined on an individual basis (not as a class action) by binding
arbitration in accordance with the Federal Arbitration Act ("FAA" - Title 9 of the United States Code) under the auspices of the
American Arbitration Association ("AAA"). Judgment on an arbitration award may be entered in any court having jurisdiction. This
arbitration provision applies to all Claims regardless of whether such Claims seek monetary, injunctive or declaratory relief or a
combination of such types of relief. You and We retain the right, however, to pursue a Claim in small claims court instead of
arbitration, provided that the Claim is in that court's jurisdiction and proceeds on an individual basis. Any issue regarding the
validity or enforceability of the arbitration obligations set forth in this agreement, and any issue regarding whether a particular
dispute or controversy is a Claim that is subject to arbitration, shall be decided by the arbitrator.

Appllcable Arbitration Rules

If the amount in controversy is less than $10,000, the Consumer Arbitration Rules of the AAA will apply. Otherwise, the
Commercial Arbitration Rules of the AAA will be applicable (the Consumer and Commercial Arbitration Rules are sometimes
hereinafter collectively referred to as the "Arbitration Rules"). Information about the arbitration process, the Consumer or
Commercial Arbitration Rules, the AAA's fees and the nearest AAA Case Management Center is available from the AAA online
at www.adr.org. Information about AAA procedures, rules, fees and nearest offices will also be made available to You by
contacting the corporate headquarters of the AAA at 1-800-778-7879.

Representation

You may, but You do not have to, hire an attorney to represent You in any arbitration.

Number of Arbitrators and Qualifications

Only ONE arbitrator will be selected. The arbitrator will be selected by mutual agreement between You and Us. If You and We
cannot agree on an arbitrator then the AAA will select the arbitrator according to its rules. Each arbitrator shall be a licensed
attorney who has engaged in the private practice of law continuously during the 10 years immediately preceding the arbitration or
a retired judge of a court of general or appellate jurisdiction.

Language

The language of the arbitration shall be in English. Any party desiring or requiring a different language shall bear the expense of
an interpreter.

Location



                                                                                                                           5/1/2020
      Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 21 of 27




Arbitration hearings will take place in the federal judicial district that includes Your address at the time the Claim is filed, or
another location in reasonable proximity to Your address, unless the parties agree to a different location. You or We may choose
to appear at the arbitration by telephone or other electronic means subject to the written consent of each party.

Rules Governing Arbitration

You and We acknowledge that this Agreement evidences a transaction involving interstate commerce. The FAA shall govern the
interpretation, enforcement and proceedings pursuant to the arbitration provisions in this section. All statutes of limitation,
defenses, and attorney-client and other privileges that would apply in a court proceeding will apply in the arbitration. In
conducting the arbitration and making the award, the arbitrator shall be bound by and shall strictly enforce the terms of this
Agreement and may not limit, expand or otherwise modify its terms.

Tolling of Statute of Limitations

T he filing of a demand for arbitration in accordance with the Arbitration Rules will suspend any requirement to file a notice of
claim or to commence an action until the conclusion of the arbitration process.

Remedies Available

T he arbitrator will have no authority to award punitive or other damages not measured by the prevailing party's actual damages,
except as may be required by statute. Subject to the foregoing limitation, the arbitration award shall provide only such relief as a
court of competent jurisdiction could properly award under applicable law. The award shall be in writing, shall be signed by the
arbitrator and shall include a statement regarding the reasons for the disposition of each and every Claim raised during the
arbitration.

Second Arbitration. The arbitrator's award shall be final and binding unless You or We submit a notice in writing to the AAA
requesting a second arbitration before a new arbitrator (the second arbitrator) within - thirty (30) days of notice of the initial
award. The second arbitrator will be selected in the same manner as the initial arbitrator under the provisions above. The
second arbitrator will consider all factual and legal issues anew and follow the same rules that apply to a proceeding using the
initial arbitrator.




Costs and Arbitration Fees

If a Claim is arbitrated, We will pay or reimburse You for up to $1,000 in arbitration fees that would otherwise be charged to
You by the arbitration administrator. In addition, You may tell Us in writing that You can't afford to pay the fees charged by the
arbitration administrator or that You believe those fees are too high. If You do so, We will pay or reimburse You for up to all of
the arbitration administrator fees that would otherwise be charged to You by the arbitration administrator if Your request is
reasonable and made in good faith. We will always pay the arbitration fees if applicable law requires Us to. We will not ask
You to pay or reimburse Us for any arbitration fees We pay the administrator.

We will pay Our own attorney fees, expert fees and/or witness fees associated with any arbitration, regardless of the
outcome. If You commence an arbitration proceeding and prevail on Your Claim, We will pay Your reasonable attorney fees
up to $5,000, unless applicable law allows You the right to recover additional attorney fees. We will not pay expert fees
and/or witness fees.

No Consolidation of Actions or Class Actions

T here will be no class Claim (i.e., Claims by or on behalf of other persons will not be considered in or consolidated with the
arbitration proceedings between You and Us). The arbitrator may not consolidate Your Claims with any other person's claims
(except for persons who are Joint Account holders on Your Account) and may not otherwise preside over any form of a
representative or class proceeding.

Other Actions Available; No Waiver of Right to Arbitrate



                                                                                                                             5/1/2020
      Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 22 of 27




The arbitration provisions contained in this section do not limit Your or Our right, whether before, during or after the pendency of
any arbitration proceeding, to exercise self-help remedies such as the right of set-off or to obtain provisional or ancillary remedies
or injunctive or other traditionally equitable relief (other than a stay of arbitration) necessary to protect the rights or property of the
party seeking relief pending the arbitrator's determination of the merits of the Claim. The taking of any of the actions described in
the preceding sentence by either party or the filing of a court action by a party shall not be deemed to be a waiver of the right to
demand arbitration of any Claim , including Claims that are assert.e d as a counterclaim or the like in response to any such action.

Military Lending Act

If You are a Covered Borrower under the Military Lending Act, You are not required to submit to arbitration.

Survivability

The foregoing "Arbitration and Dispute Resolution" provisions, in which You and We have agreed to arbitrate disputes, will
survive the termination of Your Account with Us, whether evidenced by this agreement or otherwise.

YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THE FOREGOING DISPUTE RESOLUTION PROVISIONS IN
WHICH YOU AND WE HAVE AGREED TO ARBITRATE DISPUTES. YOU UNDERSTAND THAT THESE PROVISIONS LIMIT
OR WAIVE CERTAIN OF YOUR RIGHTS WITH RESPECT TO CLAIMS THAT YOU ARE AGREEING TO ARBITRATE
PURSUANT TO THESE PROVISIONS. YOU UNDERSTAND THAT THERE WILL BE NO CLASS CLAIMS IN ARBITRATION.
YOU FURTHER UNDERSTAND THAT DISCOVERY -THE ABILITY TO OBTAIN INFORMATION FROM THE OTHER PARTY
- MAY BE MORE LIMITED IN ARBITRATION THAN IN A COURT PROCEEDING, AND THE RIGHT AND GROUNDS OF
APPEAL FROM AN ARBITRATOR'S AWARD ARE MORE LIMITED THAN IN AN APPEAL FROM A COURT JUDGMENT. IN
ADDITION, YOU UNDERSTAND THAT CERTAIN OTHER RIGHTS YOU HAVE IN A COURT PROCEEDING ALSO MAY NOT
BE AVAILABLE IN ARBITRATION.

Legal Proceedings

Regardless of whether You accept or reject arbitration in accordance with this Agreement:

Before You commence any legal proceeding (including any arbitration proceeding) relating to a Claim, You must first contact Us
about the Claim and give Us an opportunity to resolve it. Similarly, before We commence a legal proceeding (including any
arbitration proceeding) relating to a Claim, We must attempt to resolve it with You. If any such Claim cannot be resolved within 60
days from the date You or We are notified about it, the Claim may proceed to arbitration or other legal proceeding in accordance
with this agreement.

In no event will We be liable for any special, incidental, consequential or punitive losses or damages of any kind relating in any
manner to a Claim whether such Claim is addressed in any legal proceeding or in court or in arbitration, except to the extent that
this limitation of damages is prohibited by law.

There will be no class Claim in arbitration (see section entitled "No Consolidation of Actions or Class Actions" above) or in any
other legal proceeding (i.e., claims by or on behalf of other persons will not be considered in or consolidated with the arbitration
or other legal proceedings between You and Us). This section will prevail unless prohibited by applicable law.

Transactions on Accounts with Pending Disputes

We will not be liable if, because of any dispute or legal proceeding of any kind between You and any third party, including an
Authorized User or Joint Account holder, We do not allow Transactions on Your Account. Also, We will not be liable if, despite
any such dispute or legal proceeding, We allow Transactions on Your Account.

Evidence

In any legal proceeding (including any arbitration proceeding between You and Us) involving Your Account or any governing
document for Your Account, any copy of that governing document kept by Us in the regular course of our business is to be
admitted in evidence as an original of that governing document.



                                                                                                                                  5/1/2020
      Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 23 of 27




Continued Effectiveness

If any part of any governing document for Your Account is determined by a court to be invalid , the rest of that governing document
and the other governing documents for Your Account will remain in effect, except for the Arbitration Provision's prohibition against
class actions. If the prohibition against class actions is held to be invalid, then the Arbitration Provision will be deemed to be
inapplicable to any class or representative claim .



Notice of Your Billing Rights: Keep this Document for Future Use

This notice tells You about Your rights and our responsibilities under the Fair Credit Billing Act.

What To Do If You Find A Mistake On Your Statement

If You think there is an error on Your statement, write Us at:

                   M&T Bank
                   P.O. Box 8405
                   Wilmington, DE 19899-8405

In Your letter, give Us the following information:

        •   Account Information: Your name and Account number.
        •   Dollar Amount: The dollar amount of the suspected error.
        •   Description of problem: If You think there is an error on Your bill, describe what You believe is wrong and why You
            believe it is a mistake.

You must contact Us:

        •   Within 60 days after the error appeared on Your statement.
        •   At least 3 business days before an automated payment is scheduled, if You want to stop payment on the amount You
            think is wrong.

You must notify Us of any potential errors in writing. You may call Us, but if You do We are not required to investigate any potential
errors and You may have to pay the amount in question.

What Will Happen After We Receive Your Letter

When We receive Your letter, We must do two things:

        1) Within 30 days of receiving Your letter, We must tell You that We received Your letter. We will also tell You if We have
           already corrected the error.
        2) Within 90 days of receiving Your letter, We must either correct the error or explain why We believe the bill was correct.
           While We investigate whether or not there has been error:
           o We cannot try to collect the amount in question, or report You as delinquent on that amount.
           o The charge in question may remain on Your statement, and We may continue to charge You interest on that
               amount.
           o While You do not have to pay the amount in question, You are responsible for the remainder of Your balance.
           o We can apply any unpaid amount against Your credit limit.

After We finish our investigation, one of two things will happen:

        •   If We made a mistake: You will not have to pay the amount in question or any interest or other fees related to that
            amount.
        •   If We do not believe there was a mistake: You will have to pay the amount in question, along with applicable interest
            and fees. We will send You a statement of the amount You owe and the date payment is due. We may then report
            You as delinquent if You do not pay the amount We think You owe.

If You receive our explanation but still believe Your bill is wrong, You must write to Us within 10 days telling Us that You still refuse
to pay. If You do so, We cannot report You as delinquent without also reporting that You are questioning Your bill. We must tell



                                                                                                                               5/1/2020
      Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 24 of 27




You the name of anyone to whom We reported You as delinquent, and We must let those organizations know when the matter has
been settled between Us.

If We do not follow all of the rules above, You do not have to pay the first $50 of the amount You question even if Your bill is
correct.

Your Rights if You Are Dissatisfied With Your Credit Card Purchases

If You are dissatisfied with the goods or services that You have purchased with Your credit card, and You have tried in good faith
to correct the problem with the merchant, You may have the right not to pay the remaining amount due on the purchase.

To use this right, all of the following must be true:

        1.   The purchase must have been made in Your home State or within 100 miles of Your current mailing address, and the
             purchase price must have been more than $50. (Note: Neither of these are necessary if Your purchase was based
             on an advertisement We mailed to You, or if We own the company that sold You the goods or services.)
        2.   You must have used Your credit card for the purchase. Purchases made with cash advances from an ATM or with a
             check that accesses Your credit card Account do not qualify.
        3.   You must not yet have fully paid for the purchase.

If all of the criteria above are met and You are still dissatisfied with the purchase, contact Us in writing at:

M&T Bank
P.O. Box 8405
Wilmington, DE 19899-8405

While We investigate, the same rules apply to the disputed amount as discussed above. After We finish our investigation, We will
tell You our decision. At that point, if We think You owe an amount and You do not pay, We may report You as delinquent.

© M&T Bank




                                                                                                                         5/ 1/ 2020
Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 25 of 27
Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 26 of 27
Case 1:21-cv-00532-SAG Document 21-3 Filed 03/25/21 Page 27 of 27
